Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/16/2021.

As filed, claims 1, 3-7, 10- 11, and 13-15 are pending; and claims 2, 8, 9, and 12 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/16/2021, with respect to claims 1, 3-7, 10- 11, and 13-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112, fourth paragraph rejection of claim 4 is withdrawn per amendments/remarks.

The claim objection of claim 14 is withdrawn per amendments/remarks. 

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The prior art, which is the Li publication used in the non-final rejection mailed on 11/10/2020, was removed because it failed to teach or suggest instant variable R1.  Without Li, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, 10- 11, and 13-15 are allowed.
Claims 2, 8, 9, and 12 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626